DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22,  23, 27, 28, 30, and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
Claims 19 and 40  recites the limitation "the main plate".  There is insufficient antecedent basis for this limitation in the claims.
The remaining claims are rejected based on their dependency from a claim that has been rejected.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen US 8,490,680 B2.
 Re claim 1, Shen teach a fin structure, comprising: a main body (annotated fig 1), comprising a main plate and two side plates (annotated fig 1); wherein the main plate has at least one through hole (hole behind 12), and the two side plates are respectively connected to two opposite sides of the main plate and protrude from the main plate; and at least one minor structure (annotated fig 1), protruding from the main plate and being located at a side of the main plate; wherein the at least one minor structure is spaced apart from the two side plates, the at least one minor structure (annotated fig 1) partially covers the at least one through hole (fig 2), and the at least one minor structure has a length, in a longitudinal direction of the main plate, less than a length of the at least one through hole of the main plate so that two opposite edges of the at least one minor structure respectively form two openings (121, noting a portion is bordered by the minor structure), arranged along the longitudinal direction of the main plate, with the main plate, and two opposites sides of the at least one minor structure facing towards the side plates (noting facing is broad, noting that according to the Merriam-Webster dictionary, the plain meaning of ‘facing’ is : located directly across from something : OPPOSITE 
OR
2: having the front oriented toward a specified direction or location —usually used in combination  ) of the main body are absent of opening (noting the minor structure in considered to be a rectangular or square body with no internal openings and thus opposite side are absent an opening yet do form the border of one side of a through hole), wherein the two opposites sides extend longitudinally (noting three dimensional extend naturally in all direction and that a length of a long flat portion of the minor structure does extend longitudinally).





    PNG
    media_image1.png
    783
    811
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    907
    750
    media_image2.png
    Greyscale



  


Re claim 2, Shen teach the main plate has two first edges respectively located at two opposite sides of the through hole, the first edges are not parallel to a longitudinal edge of the main plate , an orthogonal projection of the at least one minor structure onto the main plate is located between the first edges and the two opposite sides of the through hole along a longitudinal direction of the main plate are not covered by the at least one minor structure so that the at least one minor structure partially covers the at least one through hole (figs 1-2).

Re claim 3, Shen teach wherein the two side plates protrude from a first surface of the main plate, the at least one minor structure has two second edges, the second edges are not parallel to the longitudinal edge of the main plate, and a maximum distance (annotated fig 2) between one of the second edges and one of the first edges of the main plate adjacent thereto is larger than a distance, in a normal direction of the first surface, between the at least one minor structure and the main plate (noting this distance can be basically zero since the surface extend from each other and are directly connected).


    PNG
    media_image3.png
    874
    876
    media_image3.png
    Greyscale





Re claim 4, Shen teach the maximum distance between the one of the second edges and the one of the first edges of the main plate adjacent thereto is less than a sum of the distance, in the normal direction of the first surface, between the at least one minor structure and the main plate and a distance, in the longitudinal direction of the main plate, between the at least one minor structure and the main plate (noting the minor structure and the very longitudinal end of the main plate has a sum of a greater distance, fig 1).
Re claim 5, Shen teach wherein the at least one minor structure is spaced apart from the two side plates by a same distance (noting “a same distance” is considered to be broad and arbitrary, and the at least one minor structure is spaced apart from the two side plates by a same “a same distance” when arbitrary diagonal distances are considered).
Re claim 8, Shen teach the main plate has a first surface and a second surface opposite to each other, and the at least one minor structure and the two side plates protrude from the first surface (figs).
Re claim 9, Shen teach a quantity of the at least one minor structure is plural, and the minor structures respectively protrude from the first surface by a same distance (figs).
Re claim 36, Shen teach a fin structure, comprising: a main body, comprising a main plate and two side plates; wherein the main plate has at least one through hole, and the two side plates are respectively connected to two opposite sides of the main plate and protrude from the main plate; and at least one minor structure, protruding from the main plate and being located at a side of the main plate; wherein the at least one minor structure partially covers the at least one through hole, and the at least one minor structure has a length, in a longitudinal direction of the main plate, less than a length of the at least one at least one through hole of the main plate so that two opposite edges of the at least one minor structure respectively form two openings, arranged along the longitudinal direction of the main plate, with the main plate, and two opposites sides of the at least one minor structure facing towards the side plates of the main body are absent of opening, wherein the two opposites sides extend longitudinally (see the rejection of claim 1).
Re claim 37, see the rejection of claim 2.
Re claim 38, see the rejection of claim 3.
Re claim 39, see the rejection of claim 4.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24, 27-28, 30, 40-42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen US 8,490,680 in view of HAN et al. US 2010/0132919 Al.
Re claim 19, Shen teach a heat dissipation device, comprising: at least one minor structure ; a main body has at least one through hole, the at least one minor structure partially covers the at least one through hole, and the at least one minor structure has a length, in a longitudinal direction of the main body, less than a length of the at least one through hole of the main body so that two opposite edges of the at least one minor structure respectively form two openings, arranged along the longitudinal direction of the main plate, with the main plate, and two opposites sides of the at least one minor structure facing towards the side plates of the main body are absent of opening, wherein the two opposites sides extend longitudinally (see the rejection of claim 1), yet fail to teach a fin set.
HAN et al. teach a plurality of fin structures (figs) to form channels with fins.
When combined, the references teach a plurality of fin structures each comprising a main body and at least one minor structure; wherein two of the plurality of the fin structures are connected so as to form a channel,
the at least one minor structure connected to the main body is located in the channel,
and the at least one minor structure of one of the plurality of fin structures is spaced apart from the main body of another one of the plurality of fin structures (one of ordinary skill in the art would modify multiple fins of the primary reference and therefore in the instant combination of claim 19, also noting  it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a fin set as taught by HAN et al. in the Shen invention in order to advantageously allow for increased heat dissipation with airflow channels.
Re claim 20, see the rejection of claim 2.
Re claim 21, see the rejection of claims 2 and 3 (noting the main body and main plate in the claims represent the same structure in the prior art).
Re claim 22, Shen teach the maximum distance between the one of the second edges and the one of the first edges of the main body adjacent thereto is less than a sum of the distance, in the normal direction of the first surface, between the at least one minor structure and the main body and a distance, in the longitudinal direction of the main body, between the at least one minor structure and the main body (see the rejection of claims 3 and 4).

Re claim 23, Han et al teach the main body comprises a main plate and two side plates (figs), and when combined, Han et al teach the two side plates are respectively connected to two opposite sides of the main plate, and the at least one minor structure protrudes from the main plate of the main body (noting in the instant combination the minor structure protrudes from the main plate of the main body of the primary reference).
Re claim 24, see the rejection of claim 5.
Re claim 27, see the rejection of claims 1 and 8.
Re claim 28, see the rejection of claim 9.
Re claim 30, see the rejection of claim 11.

Re claim 40, Shen teach a heat dissipation device, comprising: a fin structure, at least one minor structure ; a main body, wherein the main body has at least one through hole partially covered by the at least one minor structure (see the rejection of claim 1)
and the at least one minor structure has a length, in a longitudinal direction of the main body, less than a length of the at least one through hole of the main body so that two opposite edges of the at least one minor structure respectively form two openings, arranged along the longitudinal direction of the main plate , with the main plate, wherein two opposites sides of the at least one minor structure that extend longitudinally are absent of opening  (see the rejection of claim 1) , yet fail to teach a fin set.
HAN et al. teach a plurality of fin structures (figs) to form channels with fins.
When combined, the references teach : a plurality of fin structures, each comprising a main body and at least one minor structure connected to the main body; wherein two of the plurality of the fin structures adjacent to each other are connected so as to form at least one channel, and the at least one minor structure is located in the at least one channel to form a channel (one of ordinary skill in the art would modify multiple fins of the primary reference and therefore in the instant combination of claim 19, also noting  it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a fin set as taught by HAN et al. in the Shen invention in order to advantageously allow for increased heat dissipation with airflow channels.
 Re claim 41, see the rejection of claim 2 (noting the main plate and main body cover the same structure).
Re claim 42, Shen teach wherein the at least one minor structure protrudes from a first surface of the main body, the at least one minor structure has two second edges, and the second edges are not parallel to the longitudinal edge of the main body, and a maximum distance between one of the second edges and one of the first edges of the main body adjacent thereto is larger than a distance, in a normal direction of the first surface, between the at least one minor structure and the main body (figs and see the rejection of claim 3 noting the main plate and main body cover the same structure).
Claims 11 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen US 8,490,680 B2 in view of Hwang US 7304847 B2.

Re claim 11, Shen fail to explicitly teach details of the symmetry.
Hwang teach the main plate has a first surface and a second surface opposite to each other, the at least one minor structure protrudes from the first surface, and the two side plates protrude from the second surface (using the teachings to make holes and structure in the main plate  , fig 2) to quickly dissipate heat to the fins.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the symmetry as taught by Hwang in the Shen invention in order to advantageously allow for increase heat dissipation for electronics of smaller size.
 
Re claim 30, see the rejection of claim 11.



Response to Arguments
Applicant’s arguments, see reply, filed 9/16/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn in view of the cancelled claims. 
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive. 	As a note of record, in the interview summary mailed on 9/08/2021, applicant disclosed evidence (in the attached interview agenda) for the Han Lehman and Azar rejection, when in the last Final Office Action mail on 7/07/2021, relies upon Han , Shen and Azar for the 103 rejections. Further, it is noted that the claim remains broad enough so that another structure and embodiment of Shen (not previously relied upon) is relied upon to teach the minor structure in the newly filed claims in response to the change in scope of the claims. Further, proposal A does not appear to reflect the amendment to independent claim 40 in the latest reply. Further, in view of the claims in their entirety, the claims remain too broad to overcome the Shen reference.
The applicant argues that the opening of Shen are on each side and thus cannot teach are on “opposite side”. The examiner respectfully disagrees. As the applicant has states, the openings are on each side of the minor structure. Since the openings are on each opposing side, the limitations of on “opposite sides” are met by Shen. 

	Therefore, the arguments are not found to be persuasive.


 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,121,327 B2, US 10,921,065 B2, US 5,582,244, US 6,550,529 Bl, US 7,500,513 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763